Citation Nr: 0525840	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-03 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an effective date earlier than May 30, 
2000, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

By the April 2003 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective May 30, 2000.  Subsequently, by a May 2004 rating 
action, the RO assigned a 30 percent evaluation to the 
service-connected PTSD, effective May 30, 2000.  Because the 
appellant did not withdraw his claim for a higher initial 
evaluation after the RO issued the 30 percent evaluation in 
May 2004, that issue is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award does 
not raise the question of entitlement to an increased rating, 
but instead is an appeal of an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of this 
issue requires consideration of whether an evaluation higher 
than 30 percent is warranted for PTSD at any time since May 
30, 2000.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law in November 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the veteran's claims on appeal.  VAOPGCPREC 7-
2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the veteran's claims.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159.  Additionally, the claimant must be 
instructed to provide all pertinent information or evidence 
in his possession.  Id.  

A review of the claims files reveals that the record is 
devoid of any indication that the veteran has been given the 
appropriate VCAA notices with respect to his claims of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD, entitlement to TDIU, and entitlement to an 
effective date earlier than May 30, 2000, for the grant of 
service connection for PTSD.  While the RO informed the 
veteran of the enactment of the VCAA in a July 2001 letter 
(while his claim of service connection was pending), it did 
not instruct the veteran as to the requirements to 
substantiate the then-pending claim, and it did not inform 
him or his attorney of the evidence to be provided by him and 
which part, if any, VA would obtain on his behalf.  Thus, on 
remand, the RO should therefore ensure that the veteran is 
advised as to what is required to substantiate the claims on 
appeal.  He should be told what is required of him and what 
VA will do to assist him, if anything.  

Although VA General Counsel has held that 38 U.S.C.A. § 
5103(a) does not require a separate notification as to the 
information and evidence necessary to substantiate a newly 
raised "downstream" issue in a notice of disagreement, this 
exception to the notice requirement of the VCAA requires that 
proper notification be given as to the underlying claim of 
service connection.  VAOPGCPREC 8-2003.  Here, however, the 
veteran was not given VCAA notice with respect to the 
underlying claim of entitlement to service connection for 
PTSD.  (As noted above, a July 2001 letter informed the 
veteran of the passage of the VCAA, but the specific notice 
requirements were not met.)  Consequently, specific notice 
satisfying the requirements under the VCAA regulations is 
needed.  Id.  (The Board has strict quality review standards 
that remain unwavering with respect to whether each element 
of the notice requirements are met.  A remand is therefore 
required.)

As for the substance of the veteran's claims, the veteran 
contends that he is presently unemployable due to his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling and is his sole service-connected 
disability. 

VA and private treatment records, dated from May 2000 to 
March 2004, reflect that the veteran reported having sleep 
disturbance, nightmares, intrusive thoughts, and social 
isolation as a result of his service-connected PTSD.  In a 
January 2001 report, H.S., Ph.D., the appellant's 
psychologist, determined that the veteran suffered from 
severe and prolonged PTSD which severely interfered with his 
employability.  In contrast, upon evaluation by VA in 
February 2003, a VA examiner concluded, after a complete 
review of the claims files and a mental status evaluation of 
the veteran, that he did not meet the criteria for PTSD.  

The February 2003 VA examiner assigned the veteran a Global 
Assessment of Functioning Score (GAF) of 68.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, a 
GAF score ranging between 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Curiously, in a 
February 2004 report, H.S., Ph.D., reported that the 
veteran's PTSD symptomatology had continued unabated and that 
it might have intensified.  The psychologist concluded that 
the veteran's "diagnosis" had continued and that his 
prognosis was guarded, and that his disability had severely 
compromised his social, interpersonal, occupational, and 
economic adaptations.  In light of the varying assessments, 
the Board finds that another examination would be helpful.  
The veteran should be afforded a VA examination that fully 
addresses the impact that his service-connected PTSD has on 
his employability.  

In addition, a review of a March 2004 VA treatment report 
reflects that the veteran has continued to seek treatment for 
his PTSD from the VA Medical Center (VAMC) in Detroit, 
Michigan.  While treatment reports from the aforementioned 
facility from May 2000 to March 2004 are of record, more 
recently prepared clinical records are not.  As for VA 
obligation to secure these records, it should be pointed out 
that VA adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
files, a remand is necessary. 

The Board observes that the veteran's claim for an initial 
evaluation in excess of 30 percent for PTSD is so closely 
tied with the issue of entitlement to a TDIU, that a final 
decision on the TDIU issue cannot be made until a decision on 
the higher initial rating claim has been rendered.

With respect to all claims on appeal, a review of the claims 
files reflects that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits for his 
service-connected PTSD (see February 2005 written argument 
from the veteran's attorney to the RO).  In order to ensure 
that his claims on appeal are adjudicated on the basis of a 
complete evidentiary record, the SSA award notice and copies 
of all evidence relied on by the SSA should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
claim of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD, entitlement to TDIU, and 
entitlement to an effective date earlier 
than May 30, 2000, for the grant of 
service connection for PTSD.  He should 
be told of the information or evidence he 
should submit, as well as the information 
or evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such award.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD, to 
specifically include all clinical 
treatment reports from the VAMC in 
Detroit, Michigan, dated from March 2004.  

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his attorney of this and ask 
them to provide a copy of the outstanding 
medical records.

5.  Upon completion of the above, the 
veteran should also be afforded a 
comprehensive VA examination by a 
psychiatrist to determine the current 
severity of his service-connected PTSD.  
The claims files must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA general 
psychiatric examination report, prepared 
in February 2003, and reports dated in 
January 2001 and February 2004 submitted 
by H.S., Ph.D.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the criteria set forth in 38 
C.F.R. § 4.130 (2004) (General Rating 
Formula for Mental Disorders).  

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF Scale.  It is imperative that the 
examiner include an explanation of the 
significance of the assigned GAF score 
relative to the appellant's ability to 
work.  The explanation should 
specifically refer to the effect of the 
veteran's PTSD on social and occupational 
activity and the examiner should explain 
the differences between any currently 
assigned GAF score and the one assigned 
by VA in February 2003.  The physician 
must provide an opinion concerning the 
impact of the veteran's service-connected 
PTSD on his ability to work.  The 
veteran's claims files, including a copy 
of this remand, must be made available to 
the examiner for review.  A complete 
rationale for all opinions expressed must 
be provided.  

6.  Thereafter, the RO should review the 
claims files and take all proper measures 
to ensure compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  With 
respect to the issue of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD, the RO should consider 
whether staged ratings are appropriate in 
accordance with Fenderson, supra.  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should also advise the 
veteran and his attorney of the 
provisions of 38 C.F.R. § 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

